Order and interlocutory judgment, so far as appealed from, unanimously modified by appointing an official referee to take and state the account. No opinion. Present — Peck, P. J., Dore, Cohn, Callahan and Shientag, JJ.; Shientag, J., concurs in memorandum as follows: I concur in the result. However I believe that plaintiff is not entitled to succeed in equity. The complaint states a cause of action at law and it being conceded that there is no triable issue, plaintiff is entitled to summary judgment as in an action at law with an assessment of damages by an official referee. Settle order on notice.